Citation Nr: 1819432	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-20 256A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the Board in his June 2014 VA Form 9, Substantive Appeal.  However, the Veteran withdrew his hearing request in May 2015.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issue on appeal.

In a February 2015 statement, the Veteran stated that the doctor conducting his separation physical in 1969 noted that the Veteran had a faint shadow or spot on his chest X-ray.  The current record contains no service treatment records (STRs) from the Veteran's period of active service, and only contains records from his reserve service.  A March 2011 VA Form 21-3101 Request for Information indicates that only copies of a few STRs were available and were being mailed; presumably, these are the reserve service records that have been associated with the claims file.  Statements from the Veteran indicate he may have copies of some of his STRs.  See October 2010 correspondence from the Veteran.  The record does not reflect that all actions needed to obtain the Veteran's STRs have been taken, including contacting the Veteran to inform him of the unavailability of his complete STRs, and to ask him to submit any copies he has of these records.  M21-1, Part III, subpart iii, Ch. 1, § C.  As such, remand is necessary to complete further development for the Veteran's STRs in accordance with the M21-1 Manual.

The Veteran has not been provided with a VA examination regarding his sarcoidosis.  The Veteran had a lesion removed from his forehead in January 1983.  A March 1984 chest X-ray showed findings consistent with sarcoidosis, and the record included a note saying that the Veteran "knows about mass in left lung.  He has had it for years."  A March 1984 biopsy resulted in a diagnosis of multiple noncaseating epithelioid granulomas consistent with sarcoidosis, left preauricular lymph nodes.  The final discharge diagnosis in March 1984 was sarcoidosis with involvement of the pre and post auricular nodes and cervical nodes.  In an April 1984 private treatment record, the treatment provider reported that chest X-rays reviewed from 1977 showed hilar adenopathy, but there was at that time no azygos node involvement.  The treatment provider diagnosed the Veteran with sarcoidosis characterized as bilateral hilar adenopathy and azygos node involvement, cervical and pre and post auricular node involvement status post excision biopsy, and cutaneous involvement of forehead status post excision biopsy.  The provider stated that the chest X-ray was essentially stable except the azygos node was enlarged since 1977.  

The Veteran has a current diagnosis of sarcoidosis as an October 2008 private treatment provider diagnosed the Veteran with sarcoidosis.  An October 2008 chest X-ray showed development of multifocal mediastinal, bilateral hilar and upper abdominal adenopathy in association with nodular bilateral upper lobe air space disease.  The treatment provider noted that given the history of sarcoidosis, this most likely represents manifestations or an exacerbation of sarcoidosis.

In statements throughout the appeal period, the Veteran has stated his sarcoidosis stems from exposure to Agent Orange while serving in Vietnam.  He also submitted a March 2003 Board decision that awarded service connection for sarcoidosis to another Veteran based on a medical opinion in that case that found sarcoidosis was at least as likely as not related to that particular Veteran's herbicide agent exposure.  In addition, the Veteran reported that at his exit examination in 1969 the examiner informed him that he had a spot on his chest X-ray.  The Veteran is competent to report what the examiner told him at his exit examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As there is competent evidence of a current disability and an indication that it may be associated with the Veteran's service, a VA examination is necessary to determine the etiology of the Veteran's sarcoidosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Taken any further action deemed necessary, in accordance with appropriate procedures outlined in the M21-1 Manual, to obtain the Veteran's complete service treatment records.  All attempts to secure these records must be documented in the record, and the Veteran must be notified of the unavailability of any records in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's sarcoidosis.  His electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis is related or attributable to the Veteran's military service, to include exposure to herbicide agents therein?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claim on appeal.  If any benefit on appeal remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




